        Case 4:20-cv-00332-JPW Document 10 Filed 02/26/20 Page 1 of 2



DJF:jms

                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CESAR ORTEGA-                   :
CAMPOVERDE,                           :   Civil No. 4:20-CV-0332
             Petitioner               :
                                      :   (Wilson, J.)
                   v.                 :   (Arbuckle, M.J.)
                                      :
CLAIR DOLL, et al.,                   :
               Respondent s           :   Electronically Filed

                           ENTRY OF APPEARANCE

To the Clerk of the District Court:

      Please enter the appearance of Joanne M. Sanderson, Assistant United States

Attorney for the Middle District of Pennsylvania, as counsel for Respondents.

                                              Respectfully submitted,

                                              DAVID J. FREED
                                              United States Attorney


                                              s/Joanne M. Sanderson
                                              Joanne M. Sanderson
                                              Assistant U.S. Attorney
                                              PA 315327
                                              228 Walnut Street
                                              Harrisburg, PA 17101
                                              Joanne.Sanderson@usdoj.gov
                                              Phone: 717-221-4482
                                              Fax: 717-221-4493

Date: February 26, 2020
        Case 4:20-cv-00332-JPW Document 10 Filed 02/26/20 Page 2 of 2



DJF:jms

                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JULIO CESAR ORTEGA-                   :
CAMPOVERDE,                           :   Civil No. 4:20-CV-0332
             Petitioner               :
                                      :   (Wilson, J.)
                   v.                 :   (Arbuckle, M.J.)
                                      :
CLAIR DOLL, et al.,                   :
               Respondent s           :   Electronically Filed

                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers. That on February 26,
2020, she served a copy of the attached

                          ENTRY OF APPEARANCE

by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶ 12.2 to
the following individual(s):

Addressees:

Witold J. Walczak, Esquire
Vanessa Stine, Esquire
AMERICAN CIVIL LIBERTIES UNION
OF PENNSYLVANIA
247 Ft. Pitt Blvd., 2d Fl.
Pittsburgh, PA 15222
vwalczak@aclupa.org
vstine@aclupa.org
                               s/ Joanne M. Sanderson
                               Joanne M. Sanderson
                               Assistant United States Attorney
